DETAILED ACTION
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 August 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fei Shen on 17 January 2021.
The application has been amended as follows: 	Please amend claim 12 as follows: 	A method for manufacturing a conductive laminated structure, comprising:
	forming a conductive layer comprising a metal nanowire conductive layer and an adhesion enhancement layer disposed on the metal nanowire conductive layer, wherein the adhesion enhancement layer and the metal nanowire conductive layer are at least partially embedded into each other along a thickness direction of the adhesion enhancement layer;
	forming an opening in the conductive layer; and
	forming a signal connection layer on the adhesion enhancement layer of the conductive layer, wherein the depth of the opening is smaller than the thickness of the conductive layer, the opening extends through the adhesion enhancement layer and partially into the metal nanowire conductive layer, wherein at least part of the signal connection layer is embedded into the opening along a thickness extending direction of the signal connection layer. 

REASONS FOR ALLOWANCE
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a conductive laminated structure, comprising: a conductive layer, comprising a metal nanowire conductive layer and an adhesion enhancement layer disposed on the metal nanowire conductive layer, wherein the adhesion enhancement layer and the metal nanowire conductive layer are at least partially embedded into each other along a thickness extending direction of the adhesion enhancement layer; and a signal connection layer, located on the adhesion enhancement layer of the conductive layer, wherein the conductive layer is provided with an opening, the depth of the opening is smaller than the thickness of the conductive layer, the opening extends through the adhesion enhancement layer and partially into the metal nanowire conductive layer, and at least part of the signal connection layer is embedded into the opening along a thickness extending direction of the signal connection layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN A BOYD/Primary Examiner, Art Unit 2627